EATTOECNEY             GENE
                       FTEXAS




Honi Wi,S.,Heatly, Chairman
Appropriatiohs Cominittee
HoUse of Representatives
House
Austin, Texas
                                 Opinion No. C- 447
                                 Re:     Validity of a "rider" in
                                         the General Appropriation
                                         Bill to authorize and re-
                                         quire pre-audit procedures
                                         by the Comptrollerof Pub-
                                         lic Accounts of claims
Dear Representative Heatly:              against the State.
      You? request for an opinion reads as follows:
            "House Bill No. 12, 59th Legislature, 1965,
      the General Appropriations Bill for the 1966-
      1967 bienniumj contains the following provis-
      ions (in,Aeticle 5, Section 57, INTERPRETATION
      CF LEGISLATIVE INTENT): 'It is specifically pro-
      vided; however, that none of the monies tippro-
      @Fiat&d by this Act may be expended to pay the
      claim of any person against the State unless and
      until such claim has been pre-audited by the
      Comptroller of Public Accounts, and no claim
      shall be approved by the Comptroller for payment
      frOn,the appropriations made herein except it be
      fdr an authorized public purpose for which an ap-
      propr+ation has been made. "Pre-audit" as used
      in this paragraph shall mean an examination of a
      claim prior to payment for its validity, accuracy
      of facts5 and availability  of appropriation. In
      such pie-audits of claims properly submitted to
      him+ the Comptroller shall make such individual
      fact finding as he deems necessary to safeguard
      the rights of the State and to comply with Legis-
      lative intent as,evidenced by this paragraph. It
      is also the intent of the Legislature that State
      agencies for which appropriations are made by this
      Act shall assist the Comptroller in such pre-audits


                                -2122-
Hon. W. S. Heatly, page 2 (C-447)


         by furnishing him with records, information; and
         other data necessary to audit properly any claim
         against the appropriation herein made. However,
         nothing in this paragraph 'shallbe construed to
         give the Comptroller the right to refuse to pass
         for payment a legal claim, factually justified, for
         which a valid appropriation has beenmade.'   This
         provision incorporates the intent of Senate Bill
         No. 233 which failed to pass in the House of Repre-
         sentatives during this session.
              "The Committee on Appropriations has requested
         me to ask for your opinion as to the constitutional-
         ity of the provision. Is such a provision germane
         to an appropriations bill? Does it attemot to con
         dition or limit the expenditure of funds, or does it
         attempt to amend pre-existing law?"
       In determining the validity of the proposed language of a
"rider" as set out in your request, we are governed by the prin-
ciples of law announced in the authorities cited in Attorney Gener-
al's Opinion C-443. It was stated in Attorney General's Opinion
c-443:
              "It is well established that general legisla-
         tion cannot ,be included within a general anoronria-
         tion bill.  Moore v. Sheppard, 1421Tex. 537; 152 S.W.
2d 599 (u346~*Att        General's Opinions V-1254
         (1951) and wig6 (YE%.      In addition, it is also
         well established that a 'rider in a general appro-
         oriation bill cannot reaeal. modifa or amend an
         existing general law. Co&y     v. Daughters of the
         Republic, 106 Tex. 80, 139b E:!: 57i
                                          19   1899
                                               1 13 . Linden
         V. Finley, 92 Tex. 451,                    i State
         v. Steele, 57 Tex. 203 (18821,; Attorney Gene-
         -'-Nos.
         Oplnlons      V-1254 (1951) and ww-96 (1957).
              II
                   .   .   .


              "In view of the :f.aregoing
                                        authorities, we are
         of the opinion that the 'ri.der'appearing in the
         General Appropriation X11, House Bill 12 of the
         59th Legislature, at Section 4, ,pageV-33, which
         would purport to provide for the mandatory retire-
         ment at age seventy (70) of statutory officers and
         employees of the State of Texas is invalid for the
         reason that such 'rider' would have the effect of
         repealing or modifying the provisions of Article
         6252-14. In addition to the foregoing, we are of
         the further opinion that the aforesaid 'rider' falls
                               -2123-
Hon. w. S. Heatly, Page 3 (C-447)

       within the classification of being general legisla-
       tion and is, therefore, not properly included within
       a general appropriation bill.'
       Under the existing provisions of the Constitution and'
statutes of the State, valid and legal obligations of the State
are required to be paid from appropriations'made for the purpose
of paying such claims. In other words, if a claim against the
State of.Texas is supported by pre-existing law in compliance
with Section 44 of Article III of the Constitution of Texas, and
there are available valid appropriations from which such claim
may be paid, the Comptroller of Public Accounts is required to
;;~;l;,",
        warrant to pay such claim when presented to the Comp-
       .
       The procedure of the Comptroller in auditing claims and
issuing warrants in payment of such claims is prescribed in
Article 4357, Vernon's Civil Statutes. The provisions of Arti-
cle 4357 do not provide for a pre-audit as defined in the lang-
uage set out in your request and this office has been unable to
find any constitutional or statutory provision requiring the
Comptroller to determine "the accuracy of facts" contained in a
claim presented to the Comptroller for payment. In Attorney
General's Opinion c-69 (1963) it was stated:
            "In passing upon the authority of the
       Texas Youth Council to procure rent housing
       for such business managers under a similar
       legislative mandate, Attorney General's Opin-
       ion w-760 (1959) stated:
            "*Since your opinion request states that
       no housing is available at the Crockett School,
       and the Legislature did not specify that a house
       was to be built by the Texas Youth Council, and
       did not provide funds for erecting a building,
       and it is clear that it intended that the Busi-
       ness Manager of Crockett School was to be housed
       at the State's expense, it is our opinion that
       the Texas Youth Council may provide a house for
       the Business Manageof this School by paying a
       reasonable amount of rent for such housing.
            "'The Question as to the Comptroller's au-
       thoritv to issue warrants in oarment of such rent
       is also answered in the affirmative. The Comp-
       troller has only the ministerial duty of issuing
       the State warrants.' (Emphasis added)."



                              -212$-
Hon. W. S. Heatly, page 4 (C- 447)


       Therefore, the language contained in the proposed "rider"
set out in your request would modify or amend the existing
general law'providing for the auditing of claims and the ,issu-
ing of warrants by the Comptroller of Public Accounts. Purther-
mbre, such language, in our opinion, falls within the classifi-
cation of being general legislation and therefore is not proper
ly included within a general appropriation bill.
                             SUMMARY
             A proposed "rider" to provide for "pre-
        audit" procedures by the Comptroller of Public
        Accounts of claims against the State of Texas,
        whe,rebythe Comptroller is required, among other
        things, to determine "the accuracy of facts"
        contained in such claim, modifies existing statu-
        tory provisions regarding the auditing of claims
        and the Issuance of warrants and constitutes a
        subject for general legislation and is therefore
        invalid, since such provisions cannot properly
        be included within a general appropriation bill.
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General



                                 John Reeves
                                 Assistant
JR:ms
APPROVD:
OPINION COMMI'ITEE
W. V. Geppert, Chairman
Pat Bailey
Brady Coleman
W. 0. Shultz
Marietta Payne
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone



                              -2125-